                 Case 2:18-cv-00573-JCC Document 86 Filed 12/03/19 Page 1 of 4



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JEFF OLBERG, an individual, et al.,                      CASE NO. C18-0573-JCC
10                              Plaintiffs,                   ORDER
11          v.

12   ALLSTATE INSURANCE COMPANY, an
     Illinois corporation, et al.,
13
                                Defendants.
14

15

16          This matter comes before the Court on the parties’ joint submission pursuant to Western
17   District of Washington Local Civil Rule 37(a)(2) (Dkt. No. 76). Plaintiffs seek an order
18   compelling Defendants Allstate Insurance Company and Allstate Fire and Casualty Company to
19   produce documents and information relating to regulatory action, customer complaints, lawsuits,
20   and adjusting practices related to Plaintiffs’ allegations that Defendants undervalue total loss
21   motor vehicle insurance claims. (See id.) Having thoroughly considered the parties’ briefing and
22   the relevant record, the Court finds oral argument unnecessary and hereby DENIES the motion
23   for the reasons explained herein.
24   I.     BACKGROUND
25          Plaintiffs bring a putative class action suit on behalf of Washington insureds against
26   Defendants, asserting a variety of Washington state law claims arising from Defendants’ alleged


     ORDER
     C18-0573-JCC
     PAGE - 1
                Case 2:18-cv-00573-JCC Document 86 Filed 12/03/19 Page 2 of 4




 1   erroneous valuations of total loss vehicles. (See generally Dkt. No. 50.) Plaintiffs seek an order

 2   compelling Defendants to produce documents related to regulatory activity, customer

 3   complaints, and lawsuits outside of Washington State. (See Dkt. No. 76 at 2.) Plaintiffs assert

 4   that “[t]he fact that these practices are misleading consumers in any state is relevant to Allstate’

 5   [sic] state of mind as it carries out these practices in Washington.” (Id.) Plaintiffs also claim the

 6   discovery is “relevant to show the deceptive nature of the practices at issue.” (Id. at 2–3.)

 7   Plaintiffs further seek information regarding Defendants’ “adjusting practices outside of

 8   Washington State—namely, information as to whether [they] appl[y] condition adjustments to
 9   comparable vehicles in other states,” arguing that evidence showing that Defendants have
10   refrained from doing so in other states while continuing to do so in Washington is relevant to
11   Plaintiffs’ claims of bad faith and consumer deception. (Id. at 3.) 1 Defendants argue that
12   Plaintiffs seek to certify a class of Washington policyholders and bring claims arising under

13   Washington law, and therefore the discovery Plaintiffs seek is irrelevant, inadmissible, and

14   disproportionate to the needs of the case. (See id.)

15   II.    DISCUSSION

16          Discovery motions are strongly disfavored. “Parties may obtain discovery regarding any

17   nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

18   needs of the case.” Fed. R. Civ. P. 26(b)(1). “Relevant information for purposes of discovery is

19   information ‘reasonably calculated to lead to the discovery of admissible evidence.’” Surfvivor

20   Media, Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005) (quoting Fed. R. Civ. P.

21   26(b)(1)). In addressing the proportionality of discovery, the Court considers “the importance of

22
            1
23             Plaintiffs assert that their Requests for Production Nos. 9, 15, 16, 22, and 23 and
     Interrogatory No. 36 are at issue in this motion. (See Dkt. No. 76-1.) Defendants state that
24   Request for Production No. 22 is no longer in dispute as Defendants have already responded and
     the parties have agreed that it has been addressed. (See Dkt. Nos. 76 at 4, 76-1 at 3–4, 77-2 at 2,
25   78-1 at 2.) Plaintiffs agree that Request for Production No. 22 is no longer in dispute “as long as
     Allstate’s response is not limited by the objection to the geographic scope of discovery.” (Dkt.
26   No. 76 at 16 n.8.)

     ORDER
     C18-0573-JCC
     PAGE - 2
               Case 2:18-cv-00573-JCC Document 86 Filed 12/03/19 Page 3 of 4




 1   the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

 2   information, the parties’ resources, the importance of the discovery in resolving the issues, and

 3   whether the burden or expense of the proposed discovery outweighs its likely benefit.” Id. If

 4   requested discovery is not answered, the requesting party may move for an order compelling

 5   such discovery. Fed. R. Civ. P. 37(a)(1). The Court has broad discretion to decide whether to

 6   compel disclosure of discovery. Phillips ex rel. Estates of Byrd v. General Motors Corp., 307

 7   F.3d 1206, 1211 (9th Cir. 2002).

 8          Plaintiffs seek to represent “all those insured under automobile insurance policies issued
 9   in the State of Washington” and bring claims arising under Washington law. (See generally Dkt.
10   No. 50.) But the discovery requests at issue are unbounded by geographical limits, (see generally
11   Dkt. No. 76-1), and Plaintiffs explicitly seek discovery related to regulatory activity, customer
12   complaints, lawsuits, and adjusting practices outside of Washington, (see Dkt. No. 76 at 2). Such
13   discovery does not meet the low bar of relevance to this case. It concerns policyholders outside
14   of the proposed class and insurance policies that are not at issue in this case. And any claims
15   described in the discovery would arise under different statutes and would be evaluated under
16   different standards. See Surfvivor Media, 406 F.3d at 635; Lundquist et al. v. First National Ins.
17   Co. of America et al., Case No. C18-0573-RJB, Dkt. No. 140 at 5–6 (W.D. Wash. 2019); see
18   also Erickson v. Biogen, Case No. C18-1029-JCC, Dkt. No. 40 at 5–6 (W.D. Wash. 2019)

19   (finding that discovery requests seeking “identification and documentation of all grievances

20   made to the government by employees of Defendant on a nationwide scale” were not relevant to

21   the plaintiff’s claims of illegal discrimination and retaliation against her); Mauna Kea Beach

22   Hotel Corp. v. Affiliated FM Ins. Co., 2009 WL 1227850, slip op. at 5 (D. Haw. 2009) (finding

23   that defendant insurer’s handling of claims in other states was not relevant, as such claims were

24   “based upon violations of a state statute in a different state with a different insured and possibly

25   different standards”).

26          Further, even assuming that Plaintiffs’ sought discovery is marginally relevant,


     ORDER
     C18-0573-JCC
     PAGE - 3
               Case 2:18-cv-00573-JCC Document 86 Filed 12/03/19 Page 4 of 4




 1   Defendants have established that it is not proportional to the needs of the case. The discovery is

 2   of limited importance in resolving the issues presented, and there is a strong likelihood that the

 3   burden of the discovery’s production would far outweigh its benefit. See Surfvivor Media, 406

 4   F.3d at 635.

 5   III.   CONCLUSION

 6          For the foregoing reasons, Plaintiffs’ request for an order to compel (Dkt. No. 76) is

 7   DENIED.

 8          DATED this 3rd day of December 2019.




                                                           A
 9

10

11
                                                           John C. Coughenour
12                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0573-JCC
     PAGE - 4
